

115 HRES 528 IH: Condemning horrific acts of violence against Burma’s Rohingya population and calling on Aung San Suu Kyi to play an active role in ending this humanitarian tragedy.
U.S. House of Representatives
2017-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 528IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2017Mr. Levin submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONCondemning horrific acts of violence against Burma’s Rohingya population and calling on Aung San
			 Suu Kyi to play an active role in ending this humanitarian tragedy.
	
 Whereas the Rohingya are one of Burma’s many ethnic minorities that have lived under military dictatorship for most of the last few decades;
 Whereas approximately one million Rohingya live predominantly in Burma’s Rakhine State, where they have faced ongoing repression under the Burmese military, including the revocation of their citizenship, killings, and mass rape;
 Whereas there is historical animosity between the majority Buddhist population and the minority Rohingya, with many in the Buddhist majority seeing the Rohingya as illegal immigrants from across the border in Bangladesh despite generational roots;
 Whereas the Department of State has, since 1999, regularly expressed concern over legal, economic, and social discrimination against Burma’s Rohingya population;
 Whereas an outbreak of communal violence in the Rakhine State in 2012 saw more than 100,000 displaced, and tens of thousands of Rohingya forced into squalid camps where travel was and continues to be restricted;
 Whereas the United Nations Special Rapporteur for Human Rights in Burma reported a long history of discrimination and persecution against the Rohingya; Whereas the most recent State Department Country Report on Human Rights Practices for 2016 recognized abuses and restrictions on members of the Rohingya population among the leading human rights problems in Burma;
 Whereas Aung San Suu Kyi spent fifteen years under house arrest for her peaceful advocacy of democracy in Burma, and during those years Aung San Suu Kyi was awarded the Sakharov human rights prize from the European Parliament, the Nobel Peace Prize, the U.S. Presidential Medal of Freedom, and the Congressional Gold Medal for her tireless struggle for freedom and human rights;
 Whereas in her 2012 Nobel lecture, Aung San Suu Kyi made an impassioned appeal to the world not to forget those who are suffering hunger, disease, displacement, joblessness, poverty, injustice, discrimination, prejudice, bigotry and war … continuing that wherever suffering is ignored, there will be the seeds of conflict, for suffering degrades and embitters and enrages;
 Whereas in a landmark election held in November 2015, Aung San Suu Kyi’s National League for Democracy won a landslide victory in the first national vote since Burma’s nominal transition to civilian authority, after which Aung San Suu Kyi was named State Counsellor, a role created for her that made her the country’s de facto leader;
 Whereas in August 2016, Aung San Suu Kyi helped establish the high-level Advisory Commission on Rakhine State, headed by former United Nations Secretary-General Kofi Annan in order to address the mistreatment of the Rohingya;
 Whereas in October 2016, attacks on border police outposts led to reports of horrific human rights abuses against the Rohingya in a brutal military crackdown;
 Whereas in December 2016, a letter signed by 23 international activists, including more than a dozen fellow Nobel laureates, to the United Nations Security Council called out Aung San Suu Kyi for her silence on the treatment of the Rohingya;
 Whereas in February 2017, the United Nations Office of the High Commissioner for Human Rights issued a report, finding that crimes against the Rohingya seem to have been widespread as well as systematic, indicating the very likely commission of crimes against humanity;
 Whereas in March 2017, the United Nations Human Rights Council adopted a resolution creating a Fact-Finding Mission to Myanmar to investigate allegations of human rights abuses against the Rohingya and issue a report by the following year;
 Whereas in April 2017, Aung San Suu Kyi denied that ethnic cleansing had taken place against her country’s Rohingya minority despite widespread and reputable reporting of human rights abuses in Rakhine State;
 Whereas, on August 25, 2017, fighters from the small militant group the Arakan Rohingya Salvation Army conducted surprise raids on 30 police stations and an army base in Rakhine State, in which more than 100 people died, including at least ten policemen and many militants;
 Whereas the attack resulted in a brutal and methodical reprisal by the Burmese military on villages, with helicopters firing on civilians, razing villages with petrol bombs, and front line troops cutting off families’ escape routes;
 Whereas the assault caused more than 140,000 Rohingya to flee for Bangladesh and more than 30,000 Rohingya are estimated to be trapped in conflict zones in western Burma;
 Whereas United Nations field work and the delivery of vital supplies of food, water, and medicine were suspended by the Government of Burma due to security concerns, leaving thousands of Rohingya vulnerable amid the deadly outbreak of violence; and
 Whereas, on August 31, 2017, the United Nations Security Council met to discuss the violence against the Rohingya in Rakhine State: Now, therefore, be it
	
 That the House of Representatives— (1)condemns the violence and displacement inflicted on Burma’s Rohingya civilians and calls for an immediate halt to all hostilities by Burmese authorities;
 (2)condemns the attacks by the Arakan Rohingya Salvation Army militant group; (3)urges the Government of Burma to allow unrestricted access to the United Nations Fact-Finding Mission on Myanmar as well as resume the delivery of field work and aid from critical humanitarian organizations to help those displaced and injured and to monitor events in Rakhine State;
 (4)calls on the Government of Burma to implement the August 2017 recommendations of its Advisory Commission on Rakhine State, including to end restrictions on the movement of the Rohingya and provide them with citizenship; and
 (5)encourages Aung San Suu Kyi to live up to her inspiring words upon receiving the 2012 Nobel Peace Prize with respect to ethnic reconciliation in Burma, and in particular to address the historic and brutal repression of the Rohingya in Rakhine State.
			